   Case 19-50929         Doc 5     Filed 10/25/19       Entered 10/25/19 18:53:39           Desc Main
                                      Document          Page 1 of 3



                                UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF VIRGINIA

IN RE: Richard David Runion, Jr.                                    )
       Tangela Dorene Runion,                                       )      Chapter 7
                      Debtors                                       )      Case No.

                                APPLICATION TO QUASH GARNISHMENT

TO THE HONORABLE REBECCA B. CONNELLY, U.S. BANKRUPTCY JUDGE:

       Come now your Applicants, by counsel, pursuant to Bankruptcy Code § 362(a), and respectfully
represents as follows:

        1.      Debtors have filed a petition for relief under Chapter 7 of Title 11 of the US Code.

          2.      Debtors do not have available at this time a copy of the actual Garnishment Summons to
which this Application relates. However, for reference, a copy of the electronic Docket Report from the
official website for the appropriate General District Court, evidencing the initiation of the subject
garnishment, is appended hereto.

        3.       Richard David Runion, Jr., one of said Debtors hereunder, is subject to a garnishment
issued within 90 days of the petition filing date, as follows:

                Court:           Harrisonburg/Rockingham General District Court
                                 53 Court Square, Room 132
                                 Harrisonburg VA 22801

                In favor of:     Mariner Finance of Virginia, LLC
                                 1790 E. Market Street, Suite 86
                                 Harrisonburg VA 22801

                Case Number: GV19-5531-01

                Return date:     October 29, 2019

                Garnishee:       DuPont Community Credit Union
                                 1925 Reservoir Street
                                 Harrisonburg VA 22801

         WHEREFORE, your Applicants pray that said garnishment be quashed and that such other and
further relief be granted as the nature of this case may require.
                                                                                              th
        Copies hereof will be transmitted by First Class U.S. mail, postage prepaid on the 26 day of
October, 2019 to the debtor, garnishee, creditor and/or creditor's attorney, and the Clerk of the above-
referenced Court.

                                                          Respectfully submitted,

                                                          Richard David Runion, Jr.
                                                          Tangela Dorene Runion

                                                  By:      /s/ Douglas W. Harold, Jr.
                                                               Attorney for Applicants
Douglas W. Harold, Jr. – VSB # 19533
Attorney At Law
1114 Fairfax Pike, Suite 10
White Post, VA 22663
Tel: (540) 869-0040; Fax: (540) 869-0041
Email: douglasharold@verizon.net
Case 19-50929   Doc 5   Filed 10/25/19   Entered 10/25/19 18:53:39   Desc Main
                           Document      Page 2 of 3
Case 19-50929   Doc 5   Filed 10/25/19   Entered 10/25/19 18:53:39   Desc Main
                           Document      Page 3 of 3
